DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2 and 7-9 (Currently Amended)
Claims 3-6 (Previously Presented)

Response to Arguments
The applicant's amendments and arguments filed on 12/20/2021 have been fully considered but the application is not in allowable condition because the prior art(s) still reads on the amended claim 1. However, the claim 1 will be in consideration for allowance per objected claims 2 and 5-6; and claim 7 is allowable as shown in the Allowable Subject Matter. The amended claim 8 has necessitated the new ground(s) of rejection, presented in this office action.
Regarding the Applicant’s argument that the prior art(s) does/do not teach “the first unidirectional switch providing an unidirectional conductive path from the positive charge-discharge terminal to a positive terminal of the first battery... the second unidirectional switch providing an unidirectional conductive path from a negative terminal of the second battery to the negative charge-discharge terminal.”, and 

Huang teaches in Fig. 4, the first switch SW1_2 providing a conductive path from top terminal to positive terminal of RBT_2 via SW1_2 closed from the positive charge-discharge terminal top terminal to a positive terminal of the first battery positive terminal of RBT_2; the second switch SW2_1 providing a conductive path from negative terminal of RBT_1 to bottom terminal via SW2_1 closed from a negative terminal of the second battery negative terminal of RBT_1 to the negative charge-discharge terminal bottom terminal;
the switches are configurable between a first configuration in which the first and second switches SW1_2 and SW2_1 are closed and the bridging switch SW3_1 is open such that the batteries RBT_2 and RBT_1 are connected in parallel across the charge-discharge terminals top and bottom terminals with SW1_1 and SW2_2 closed, for charging [0027], lines 1-3 and 
a second configuration in which the first and second switches SW1_2 and SW2_1 are open and the bridging switch SW3_1 is closed such that the batteries are connected in series across the charge-discharge terminals top and bottom terminals with SW1_1 and SW2_2 closed for charging and discharging [0027], lines 1-3.
Whereas, Higuchi teaches in Fig. 1, a first unidirectional switch e.g., S1+D1 providing an unidirectional conductive path by D1 and a second unidirectional switch (e.g., S11+D11 providing an unidirectional conductive path by D11.
Regarding the Applicant’s argument:
 “Applicant respectfully submits the combination of Huang and Higuchi proposed by the Office Action at least does not teach the features above. Specifically, the examiner states that it would have been obvious to incorporate first and second unidirectional switches of Higuchi’s into Huang’s “in order to guide the charge or discharge current flowing in one direction and/or flowing in opposite direction between battery charge and discharge operation.” (Office Action, p. 5). Applicant respectfully disagrees. Even if, for argument’s sake, one skilled in the art would be motivated to modify Huang’s bidirectional switches with Higuchi’s unidirectional switches, it would not have been obvious for one skilled in the art to modify Huang’s bidirectional switches with Higuchi’s unidirectional switches such that the directionality of the two conductive paths are as described by amended claim 1 without relying on hindsight bias. ”, on page 3 of the Remark section, the Examiner respectfully disagrees because 
Huang’s bidirectional switches includes plurality of pair of universal switches with reversed directions. Each universal switch includes a switch and a diode connected in series to keep the current flow in one direction that can be applied into Higuchi’s to without relying on any hindsight bias.
The combination discloses the amended claim 1 recitations in argument.
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 2011/0305933), in view of Higuchi (U.S. 2013/0241290).

Regarding claim 1, Huang teaches in Fig. 4, a battery system comprising positive and negative charge-discharge terminals (top terminal, coupled to SW1_1 and SW1_2; and bottom terminal, coupled to SW2_1 and SW2_2), first and second batteries (RBT_2 and RBT_1), first and second switches (SW1_2 and SW2_1), and a bridging switch (SW3_1), wherein:
the first battery (RBT_2) and the first switch (SW1_2) are connected in series across the charge-discharge terminals (top and bottom terminals with SW1_2 and SW2_2 closed), the first switch (SW1_2) providing a conductive path (path from top 
the second battery (RBT_1) and the second switch (SW2_1) are connected in series across the charge-discharge terminals (top and bottom terminals with SW1_1 and SW2_1 closed), the second switch (SW2_1) providing a conductive path (path from negative terminal of RBT_1 to bottom terminal via SW2_1 closed) from a negative terminal of the second battery (negative terminal of RBT_1) to the negative charge-discharge terminal (bottom terminal);
the batteries (RBT_2 and RBT_1) and the bridging switch (SW3_1) are connected in series across the charge-discharge terminals (top and bottom terminals with SW1_1 and SW2_2 closed), the bridging switch (SW3_1) being located between the positive terminal of the first battery (positive terminal of RBT_2) and the negative terminal of the second battery (negative terminal of RBT_1); and
the switches are configurable between a first configuration in which the first and second switches (SW1_2 and SW2_1) are closed and the bridging switch (SW3_1) is open such that the batteries (RBT_2 and RBT_1) are connected in parallel across the charge-discharge terminals (top and bottom terminals with SW1_1 and SW2_2 closed), for charging ([0027], lines 1-3) and 
a second configuration in which the first and second switches (SW1_2 and SW2_1) are open and the bridging switch (SW3_1) is closed such that the batteries (RBT_2 and RBT_1) are connected in series across the charge-discharge terminals (top for charging and discharging ([0027], lines 1-3).
Huang does not explicitly teach the first unidirectional switch providing an unidirectional conductive path; the second unidirectional switch providing an unidirectional conductive path.
However, Higuchi teaches a plurality of unidirectional switches (S1+D1, S2+D2, …, S11+D11, S12+D12 of 31, Fig. 1), each unidirectional switch including a diode and a switch (S1+D1, S2+D2, …, S11+D11, S12+D12, Fig. 1) connected in series providing an unidirectional conductive path;
a first unidirectional switch (e.g., S1+D1 or S2+D2 of matrix converter circuit 31, Fig. 1) providing an unidirectional conductive path (by D1 or D2) and a second unidirectional switch (e.g., S11+D11 or S12+D2 of matrix converter circuit 31, Fig. 1) providing an unidirectional conductive path  (by D11 or D12) (each of switches S1-S12 operation controlled by controller 8, Fig. 1; 31 includes a plurality of pairs of diodes and switches; each pair of diodes and switches i.e., S1+D1 and S2+D2; S11+D11 and S12+D12 includes pair of diodes D1 and D2; D11 and D12 with opposite direction that are similar to 110+6 and 120+7, Fig. 2 of the application). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first unidirectional switch providing an unidirectional conductive path; the second unidirectional switch providing an unidirectional conductive path of Higuchi’s into Huang’s, in order to guide the charge or discharge current flowing in one direction and/or flowing in opposite direction between battery charge and discharge operation.
Note below for further reference of unidirectional switches including diodes to guide the current flowing in one direction and/or in opposite direction.
Note: Kumar (U.S. 7571683) teaches first and second battery connected via pair(s) of switches and diodes in series with diodes of each pair in opposite direction, in Fig. 18-20. 
Li (U.S. 2011/0095615) teaches first and second unidirectional switches (104 and 105, Fig. 1). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 2011/0305933), in view of Higuchi (U.S. 2013/0241290) and further in view of Takayanagi (U.S. 2008/0198632).
Regarding claim 8, Huang teaches in Fig. 4, a battery system comprising positive and negative charge-discharge terminals (top terminal, coupled to SW1_1 and SW1_2; and bottom terminal, coupled to SW2_1 and SW2_2), first and second batteries (RBT_2 and RBT_1), a switch (SW1_2), a switch-connected circuit component (SW1_1), a selective connection component (SW2_1), and a bridging switch (SW3_1), wherein:
	the first battery (RBT_2) and the switch (SW1_2) are connected in series across the charge-discharge terminals, the switch (SW1_2) providing a conductive path (path from top terminal to positive terminal of RBT_2 via SW1_2 and SW2_2 closed) from the positive charge-discharge terminal (top terminal) to a positive terminal of the first battery (positive terminal of RBT_2);
the switch-connected circuit component (SW1_1) are connected in series across the charge-discharge terminals, the switch-connected circuit component (SW1_1) providing a conductive path from the positive charge-discharge terminal (top terminal) to a positive terminal of the second battery (positive terminal of RBT_1); 
the second battery (RBT_1) and the selective connection component (SW2_1) are connected in series across the charge-discharge terminals, the selective connection component (SW2_1) providing a conductive path from a negative terminal of the second battery (negative terminal of RBT_1) to the negative charge-discharge terminal (bottom terminal);
the batteries (RBT_2 and RBT_1) and the bridging switch (SW3_1) are connected in series across the charge discharge terminals, the bridging switch (SW3_1) being located between the positive terminal of the first battery (positive terminal of RBT_2) and the negative terminal of the second battery (negative terminal of RBT_1);
the switches are configurable between a first configuration in which the switch (SW1_2) and the selective connection component (SW2_1) are closed, and the bridging switch (SW3_1) is open, such that the batteries (RBT_2 and RBT_1) are connected in parallel across the charge-discharge terminals (top and bottom terminals, SW1_1, SW2_2 closed) for charging at a first voltage (corresponding charging voltage, [0027], lines 1-3), and 
connected in series across the charge-discharge terminals (top and bottom terminals, SW1_1, SW2_2 closed) for charging at a second voltage higher than the first voltage (corresponding charging voltage of series configuration that is higher than that of the above parallel configuration due to same power P=V*I and lower current; [0027], lines 1-3).
Huang does not explicitly teach a unidirectional switch; the unidirectional switch providing an unidirectional conductive path.
However, Higuchi teaches in Fig. 1, a plurality of unidirectional switches (S1+D1; S2+D2, …, S11+D11, S12+D12 of 31, Fig. 1) (each of switches S1-S12 operation controlled by controller 8, Fig. 1; 31 includes a plurality of pairs of diodes and switches; each pair of diodes and switches i.e., S1+D1 and S2+D2; S11+D11 and S12+D12 includes pair of diodes D1 and D2; D11 and D12 with opposite direction that are similar to 110+6 and 120+7, Fig. 2 of the application); each unidirectional switch including a diode and a switch (S1+D1; S2+D2, …, S11+D11, S12+D12, Fig. 1) connected in series;
a unidirectional switch (e.g., S1+D1 or S2+D2) providing an unidirectional conductive path (by D1 or D2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a unidirectional switch of Higuchi’s into Huang’s, in order to guide the charge or discharge current 
The combination does not explicitly teach the switch connected unidirectional circuit component includes a bidirectional switch and a diode connected in parallel; the bidirectional switch (of the switch-connected unidirectional circuit is open); the bidirectional path.
Takayanagi (U.S. 2008/0198632) teaches the switch connected unidirectional circuit component includes a bidirectional switch and a diode connected in parallel (abstract, lines 9-11; e.g. bidirectional switching circuit 11, Fig. 1) that provides bidirectional path. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switch connected unidirectional circuit component includes a bidirectional switch and a diode connected in parallel of Takayanagi’s into Huang’s, in view of Higuchi, in order to keep the current flowing in one direction via diode when switch is opened or switch on to bypass diode.
Regarding claim 9, Huang teaches in Fig. 4, the battery system of claim 8, in view of Higuchi and further in view of Takayanagi, wherein the switches have a third configuration in which the unidirectional switch (S1+D1 or S2+D2, Fig. 1; Higuchi) (in place of SW1_2) and the selective connection component (SW2_1) are open, and the switch of the switch-connected unidirectional circuit component (abstract, lines 9-11; Takayanagi) and the bridging switch (SW3_1) are closed, such that the batteries .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 2011/0305933) and Higuchi (U.S. 2013/0241290), as applied above in claim 1, further in view of Xu (U.S. 2013/0141032).
Regarding claim 3, Huang teaches in Fig.4, the battery system of claim 1, in view of Higuchi. The combination does not teach wherein the battery system further comprises a bridging diode, (the batteries and) the bridging diode (are connected in series across the charge-discharge terminals), the bridging diode is connected in parallel with the bridging switch, and the bridging diode (provides a conductive path from the negative terminal of the second battery to the positive terminal of the first battery).
	Xu teaches a bridging diode (diode of 10, Fig. 1), the battery (E1, Fig. 1) and the bridging diode (diode of 10, Fig. 1) are connected in series across the charge-discharge terminals (terminals of V1), the bridging diode (diode of 10, Fig. 1) is connected in parallel with the bridging switch (switch of 10, Fig. 1), and the bridging diode (diode of 10, Fig. 1) provides a conductive path (via V1, L3, R1 and E1, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bridging diode is connected in parallel with the bridging switch of Xu’s into Huang’s (in place of SW3_1), in view of Higuchi’s, in order to provide multiple charge/discharge configuration (in combination with Huang’s and Higuchi’s).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 2011/0305933) and Higuchi (U.S. 2013/0241290), as applied above in claim 1, further in view of Schultz (U.S. 2016/0134160).
Regarding claim 4, Huang teaches in Fig.4, the battery system of claim 1, in view of Higuchi. The combination does not teach wherein at least one of the unidirectional switches comprises a contactor and a diode connected in series, or a thyristor, or a thyristor and a contactor connected in series, or a thyristor and a diode connected in series, or a thyristor and a contactor and a diode connected in series.
Schultz teaches at least one of the unidirectional switches comprises a contactor (216, Fig. 2) and a diode (208, Fig. 2) connected in series. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a contactor and a diode connected in series of Schultz’s into Huang’s (in place of SW3_1), in view of Higuchi’s, in order to keep current flowing in one direction with an alternative hardware.
Allowable Subject Matter
Claims 2 and 5-6 are objected to as being dependent upon the rejected base claim 1, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior arts of record do not suggest or teach “wherein the battery system comprises a third unidirectional switch and a fourth unidirectional switch, and wherein: 

the second battery and the fourth unidirectional switch are connected in series across the charge-discharge terminals, the fourth unidirectional switch providing a conductive path from the negative charge-discharge terminal to the negative terminal of the second battery;
the switches are configurable between the first configuration, the second configuration and a third configuration; the first and second unidirectional switches are closed and the third and fourth unidirectional switches and the bridging switch are open when in the first configuration such that the batteries are connected in parallel across the charge-discharge terminals for charging;
the bridging switch is closed and the first, second, third and fourth unidirectional switches are open when in the second configuration such that the batteries are connected in series across the charge-discharge terminals for charging and discharging; and 
the third and fourth unidirectional switches are closed and the first and second unidirectional switches and the bridging switch are open when in the third configuration such that the batteries are connected in parallel across the charge-discharge terminals for discharging.
Regarding claim 5, the prior arts of record do not suggest or teach “wherein the first or second unidirectional switch comprises a contactor and a diode connected in series, the bridging switch comprises a contactor and the contactor of the first or second unidirectional switch and the contactor of the bridging switch form a single-pole, double-throw contactor.”
Regarding claim 6, the prior arts of record do not suggest or teach “wherein: the battery system comprises a further bridging switch;
the batteries, the bridging switch and the further bridging switch are connected in series across the charge-discharge terminals, the bridging switch and the further bridging switch being located between the positive terminal of the first battery and the negative terminal of the second battery;
the first and second unidirectional switches each comprise a contactor and a diode connected in series; the bridging switch and the further bridging switch each comprise a contactor; the contactor of the first unidirectional switch and the contactor of the bridging switch form a first single-pole, double-throw contactor; and the contactor of the second unidirectional switch and the contactor of the further bridging switch form a second single-pole, double-throw contactor.”
Claim 7 is allowed.
Regarding claim 7, the prior arts do not suggest or teach, among other claimed allowable features, “wherein: each switch of the first and second switches comprises a single-pole, double-throw contactor having a first terminal, a second terminal and a common terminal; the first battery, the first diode and the first switch are connected in series across the charge-discharge terminals, the first terminal of the first switch being connected to a cathode of the first diode and the common terminal of the first switch being connected to a positive terminal of the first battery;
the second battery, the second diode and the second switch are connected in series across the charge-discharge terminals, the first terminal of the second switch being connected to an anode of the second diode and the common terminal of the second switch being connected to a negative terminal of the second battery; the second terminal of the first switch is connected to the second terminal of the second switch; and the switches are configurable between a first configuration in which the first terminal of each switch is closed such that the batteries are connected in parallel across the charge-discharge terminals, and a second configuration in which the second terminal of each switch is closed such that the batteries are connected in series across the charge-discharge terminals.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 28, 2022